                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


MARY LEA BYRD (SULLIVAN),                          )
                                                   )
      Plaintiff,                                   )
                                                   )
v.                                                 )           No. 3:18-cv-00123
                                                   )           REEVES/POPLIN
NATIONAL HEALTH CORPORATION,                       )
                                                   )
       Defendant.                                  )




                           MEMORANDUM AND ORDER

      Mary Lea Byrd brings this action against her former employer alleging retaliatory

discharge under the False Claims Act (FCA), the Tennessee Public Protection Act, and

Tennessee common law. Byrd also asserts a claim for violation of the Family and Medical

Leave Act (FMLA). National Health Corporation moves to dismiss Byrd’s Amended

Complaint for failure to state a claim. Because the allegations of the Amended Complaint

relate back to the original Complaint for Byrd’s claims of retaliation under the FCA and

Tennessee state law, National Health’s motion is denied as to those claims; however,

Byrd’s claim for retaliation under the FMLA is time-barred, and National Health’s motion

is granted as to the FMLA retaliation claim.

                                     I. Background

      Byrd originally filed a Complaint under the FCA on September 21, 2012. The

Complaint, filed under seal, sought to recover damages and civil penalties on behalf of the


                                               1
United States for defendant’s fraudulent practices in the operation of its skilled nursing

facilities. Byrd alleged National Healthcare Corporation (NHC) committed numerous

violations of the FCA by overcharging Medicare for the provision of skilled nursing

services. Byrd’s Complaint also alleged that NHC terminated her in violation of the FCA’s

anti-retaliation provision and asserted similar retaliatory discharge claims against NHC

under Tennessee state law. The case remained under seal for over five years until the

United States declined to intervene. The court then unsealed the qui tam action and granted

Byrd leave to file an amended complaint to pursue her retaliatory discharge claims. The

Amended Complaint named National Health Corporation, rather than NHC, as the operator

of the nursing facility that employed her.

       NHC operates licensed skilled nursing facilities and assisted living facilities in

Knoxville, Tennessee and participates and bills the Federal government through the

Medicare program. Byrd was initially hired by NHC on June 1, 1998, as the Director of

Nursing at the facility in Farragut, Tennessee. The facility is owned and operated through

various subsidiaries by NHC.       In 2011, Byrd began objecting to NHC’s practices,

including requiring patients to being in medication from home, upcoding, billing for

services not rendered, keeping patients on service when they no longer qualified for skilled

nursing care, and falsification of reports, all to maximize payments from Medicare. Byrd

alleges that after she objected to these practices, the Administrator, Karla Lane, began

creating a hostile work environment and began placing increased pressure on Byrd to force

her to quit. Due to the stress and pressure that occurred after her complaints, Byrd went

on FMLA leave on December 5, 2011 through January 15, 2012.

                                             2
       After Byrd returned from FMLA leave on January 15, she was called into a meeting

and given two options – either go on administrative leave or take a severance package and

separate from employment. Byrd reluctantly chose to take leave instead of termination,

which began on January 23, 2012. Byrd then submitted a written grievance on January 24,

stating that her forced leave was in retaliation for her objections to practices of NHC that

she believed to be illegal.

       Shortly after filing the grievance, Byrd was permitted to return to work and Regional

Vice President Ray Blevins apologized for “overacting” in the prior meeting by placing

her on forced leave. NHC’s Corporate Compliance Office also contacted Byrd to inform

her that they were investigating her claims of fraudulent activity. A week later, Byrd

further repeated and explained the extent of the fraud and illegal activity to Corporate

Compliance. Byrd alleges that despite providing this information, NHC did not take

corrective action and reported that an internal audit revealed only a 5% error rate.

Corporate Compliance later confirmed that error rate was, in fact, false and the real error

rate was around 20%.

       On March 26, 2012, Byrd again complained to Corporate Compliance and the

company’s HR director about illegal activity and the retaliatory treatment she had

experienced. As evidence of continuing retaliation, Byrd alleges that she attempted to get

her mother and sister admitted to long-term care beds at an NHC facility, but after a month

passed, NHC’s employees would not respond to her inquiries. Byrd contacted Cheryl

Lyons, Admission Coordinator, who reported to her that “Blevins called her yesterday and

informed me that we were not to admit your family” and that “it was a regional decision.”

                                             3
Byrd complained that her family had been “shunned in retaliation for her complaint of

illegal activity.” In all, she complained of hostile treatment on at least five separate

occasions.

        Citing mounting stress at work, Byrd again took FMLA leave on July 12, 2012.

When she returned, she was given a “final warning” by NHC for “outdated narcotics and

failure to maintain adequate staffing levels.” Byrd states she had never received any prior

warning on these issues, nor had she ever received an initial warning. Despite her

numerous reports of illegal activity, no corrective action was taken by NHC. Byrd did not

want to appear complicit in such activity because it could jeopardize her nursing license.

Byrd felt she had no choice but to resign, and she gave thirty days’ notice on September 7,

2012.

                                  II. Standard of Review

        When deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

the court must accept the material facts in the complaint as true, draw all reasonable

inferences in favor of the plaintiff, and decide whether it is plausible that plaintiff’s claim

for relief is valid. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atlantic v.

Twombly, 550 U.S. 544, 556 (2007)). In determining whether a complaint states a claim,

a court must accept as true all the factual allegations in the complaint and determine

whether the complaint contains enough facts to “state a claim to relief that is plausible on

its face.” Bridge v. Ocwen Fed. Bank, FSB, 681 F.3d 355, 358 (6th Cir. 2012) (quoting

Twombly, 550 U.S. at 570). Additionally, Rule 8(a)(2) requires only a “short and plain



                                              4
statement of the claim showing that the pleader is entitled to relief.” Bridge, 681 F.3d at

358.

         When evaluating a motion to dismiss, the court’s primary focus is on the complaint.

The court may, however, without converting the motion into one for summary judgment,

consider “matters of public record, orders, items appearing in the record of the case, and

exhibits attached to the complaint,” as well as any other matters that are otherwise

appropriate for the taking of judicial notice. Amini v. Oberline College, 259 F.3d 493, 502

(6th Cir. 2001); New England Health Care Employees Pension Fund v. Ernst & Young,

LLP, 336 F.3d 495, 501 (6th Cir.2003); Doe v. SexSearch.com, 551 F.3d 412, 416 (6th Cir.

2008).

         National Health alleges Byrd’s claims are barred by the applicable statutes of

limitations because the claims do not relate back to the original Complaint. National Health

also alleges that Byrd has not pled facts to support her retaliation claims.

                                        III. Analysis

A.       Relation Back under Rule 15(c)(1)(C)

         1.    FCA Retaliation

         A retaliation claim under the False Claims Act (FCA) has a three-year statute of

limitations that begins to run at “the date when the retaliation occurred.” 31 U.S.C. §

3730(h)(3). Facially, it would appear that Byrd’s claim is time-barred, as she left NHC on

September 7, 2012, alleging constructive discharge. Byrd asserts that her claim in the

Amended Complaint should “relate back” to her original Complaint filed on September 21,

2012. The court agrees.

                                              5
       An amendment to a pleading relates back to the original pleading when

       the amendment changes the party or the naming of the party against whom a
       claim is asserted . . . and if, within the period provided by Rule 4(m) for
       serving the summons and complaint, the party to be brought in by
       amendment: (i) received such notice of the action that it will not be
       prejudiced in defending on the merits; and (ii) knew or should have known
       that the action would have been brought against it, but for a mistake
       concerning the proper party’s identity.

Fed.R.Civ.P. 15(c)(1)(C). The timing of service under Rule 15(c) is governed by Rule

4(m) which states that an added defendant must be served within ninety days of filing the

complaint unless the plaintiff shows good cause. Fed.R.Civ.P. 4(m); see also Jackson v.

Herrington, 393 Fed. Appx. 348, 353-54 (6th Cir. 2010) (noting that Rule 4(m)’s “good

cause” exception is extended into Rule 15(c)). The court finds that Byrd has shown good

cause. Under the FCA, a complaint is filed under seal, and cannot be served on the

defendant without a court order. 31 U.S.C. § 3730(b)(2). If a complaint remained under

seal until the ninety-day window for service had passed, relation back could be rendered

impossible through no fault of the plaintiff. The Supreme Court has indicated that district

courts have discretion to allow a suit to continue even if no good cause is shown. See

Henderson v. United States, 517 U.S. 654, 662 (1966).

       National Health argues it was not on constructive notice when the original lawsuit

was filed against NHC. National Health is correct in stating that sharing a business address,

registered agent, and counsel are not wholly dispositive to establishing such notice. The

Sixth Circuit takes the position, however, that notice can be established when there is a

“sufficient identity of interest” between the original plaintiff and the new plaintiff. Asher

v. Unarco Material Handling, Inc., 596F.3d 313, 319 (6th Cir. 2010). It can hardly be

                                             6
concluded that National Health remained completely in the dark about the prior FCA action

until being served in the instant case. The magnitude of the relationship between National

Health and NHC is difficult to deny. Defendant does not dispute that National Health and

NHC are affiliated entities. National Health is an administrative services affiliate and

contractor with respect to NHC. NHC is wholly owned by National Health Corporation

Employee Stock Ownership Plan. All NHC personnel are employed by National Health,

which is also responsible for all of NHC’s “overall services in the area of personnel, loss

control, insurance, education and training.” National Healthcare Corporation Form 10-K

at      7,       61       (dated        Feb.       17,       2012),        available        at

https://nhccare.com/pdfarchive’2012/05/20120220_form10k.pdf [R. 6, p. 7]. National

Health also provides one hundred percent of its services to NHC. Id.

       National Health claims that its access to a copy of the original complaint (albeit a

fairly redacted one) is not enough to make it aware that this particular retaliation claim had

been filed. To say that an organization so closely intertwined with another would not be

aware of ongoing litigation arising from a FCA claim is, at best, a stretch.

       National Health also asserts it would be unduly prejudiced if it was made to litigate

this claim, and it neither knew nor should have known that but for Byrd’s mistake, the

original action would have been brought against it. This argument is without merit for

many of the same reasons that its argument of no constructive notice fails. In short, Byrd’s

amendment merely corrects the name of a party that already had notice of the action – she

is not bringing in a new party that had no prior notice.



                                               7
       Moreover, National Health’s arguments that the burden lies entirely on Byrd are

incorrect. The question under Rule 15(c)(1)(C) is not whether the plaintiff knew or should

have known the identity of the defendant, but whether the defendant knew or should have

known that it would have been named as a defendant but for an error. Krupski v. Costa

Crocier S. p. A., 560 U.S. 538, 548 (2010).

       Byrd has clearly shown how closely related NHC and National Health are. The

names of the two companies alone are so close that it is entirely reasonable to believe there

was a mistake on Byrd’s part in the initial filing. See 6A Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1498 (3rd ed. 1990) (Rule 15(c) has been

“amplified to state more clearly when an amendment of a pleading changing the party

against whom a claim is asserted (including an amendment to correct a misnomer or

misdescription of a defendant) shall relate back to the date of the original pleading”);

Powell v. Bolton Square Hotel Co., Inc., 2010 WL 1855756 at *3 (N.D.Ohio May 10, 2010)

(“The misidentification of similarly named or related companies is the classic case for

application of Rule 15(c) relation back”). These facts are sufficient to surmise that National

Health should have known it would be implicated in this action.

       National Health’s claim of prejudice due to the length of time between suits is also

immaterial, as the requirement of filing qui tam actions under seal is the sole reason for the

delay. Byrd filed her Amended Complaint fourteen days after the case was unsealed. Her

claim arises out of the same actions as the original complaint (they were even part of the

original complaint), and they relate back and will be considered timely filed.



                                              8
       2.     FMLA Retaliation

       Byrd’s FMLA retaliation claim is governed by a two-year statute of limitations. 29

U.S.C. § 2617(c)(1). Unlike her FCA retaliation claim, Byrd did not assert any claim under

the FMLA in her original Complaint. Her employment with NHC ended on September 7,

2012, so she would have had to bring her FMLA claim no later than September 7, 2014.

Therefore, her FMLA retaliation claim asserted for the first time in her April 5, 2018

Amended Complaint is time-barred.

       For relation back for new claims to be available under Rule 15(c)(1)(C), the plaintiff

must show that the newly asserted claim arose out of the conduct, transaction or occurrence

set out, or attempted to be set out, in the original pleading. Courts do not apply this standard

rigidly, but instead, it is applied by “asking whether the party asserting the statute of

limitations defense had been placed on notice that it could be called to answer for the

allegations in the amended pleading.” Hall v. Spencer Cty, 583 F.3d 930, 934 (6th Cir.

2009); Santamarina v. Sears, Roebuck & Co., 466 F.3d 570, 573 (7th Cir. 2006) (“The

criterion of relation back is whether the original complaint gave the defendant enough

notice of the nature and scope of the plaintiff’s claim that it shouldn’t have been surprised

by the amplification of the allegations of the original complaint in the amended one”).

       Byrd concedes that her original complaint did not contain a claim under the FMLA.

Her 150-page original complaint included nine claims alleging substantive violations of

the FCA and only one employment-related count alleging that she was “constructively

discharged in retaliation for her oppositional activities,” including “blowing the whistle on

defendant’s illegal activities.” The original Complaint references Byrd’s need to take

                                               9
FMLA leave due to the stress of the employment environment, but it does not assert that

Byrd was forced to resign as a result of having exercised FMLA rights, nor did it plead any

factual allegations that would support such a claim. National Health’s motion to dismiss

the FMLA retaliation claim will be granted.

B.     Forsythe Sufficiently States a Claim for Relief

       In order to survive a motion to dismiss, the plaintiff must “state a claim to relief that

is plausible on its face.” Twombly, 550 US at 570. The pleading standard “does not require

detailed factual allegations, but it demands more than an unadorned, the defendant

unlawfully harmed me accusation.” Iqbal, 556 U.S. at 678. A formulaic recitation of the

elements of a cause of action will not do. The allegations must be of a sufficient nature as

to nudge the claims “across the line from conceivable to plausible.” Twombly, 550 U.S. at

555. A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to “draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 US at 678. The court must construe the complaint in the light most

favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences

in favor of the plaintiff. DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007). It is

important to note, however, that a court does not need to accept every word in the complaint

as true. The court is “not bound to accept as true a legal conclusion couched as a factual

allegation.” Iqbal, 556 US at 678. This evaluation is “a context-specific task that requires

the reviewing court to draw on its judicial experience and common sense.” Iqbal, 556 US

at 679. Each element of the claim must be sufficiently pleaded to survive a motion to



                                              10
dismiss. Ctr for Bio-Ethical Reform, Inc. v. Napolitano, 614 F.3d 365, 372-74 (6th Cir.

2011).

         For a retaliation claim, the plaintiff must show (1) she engaged in a protected

activity, (2) her employer knew that she engaged in the protected activity, and (3) her

employer discharged or otherwise discriminated against the employee as a result of the

protected activity. Yuhasz v. Brush Wellman, Inc., 341 F.3d 559, 566 (6th Cir. 2003).

         1.    Adverse Employment Action

         National Health argues that Byrd fails to plead that she suffered any adverse

employment action: she does not allege that she was fired or demoted, but instead alleges

that she was “constructively discharged.” Byrd responds that she may prove retaliation

through constructive discharge and that a reasonable person could find her employment

was so intolerable that she had no choice but to quit.

         Constructive discharge occurs when working conditions are so difficult or

unpleasant that a reasonable person in the employee’s shoes would have felt compelled to

resign. Smith v. LHC Group, Inc., 727 Fed. Appx. 100, 104 (6th Cir. 2007). To demonstrate

constructive discharge, the plaintiff must allege (1) the employer deliberately created

intolerable working conditions, as perceived by a reasonable person, and (2) the employer

did so with the intention of forcing the employee to quit. Lester v. City of Kalamazoo, 746

F.3d 714, 727-28 (6th Cir. 2014).

         After Byrd returned from FMLA leave on January 15, she was called into a meeting

and given two options – either go on administrative leave or take a severance package and

separate from employment. The denial of Byrd’s request for admission to an NHC facility

                                             11
for her mother and sister could also be considered a form of retaliation. Also, the “final

warning” Byrd received due to “outdated narcotics and failure to maintain adequate

staffing levels,” occurred after Byrd had worked for more than 14 years for NHC, never

before receiving a warning or complaint on these issues. The use of a “final warning”

could be construed by a reasonable person as retaliation for her protected activity.

Moreover, a “final warning” implies that termination is imminent. In Smith v. LHC Group,

the employee was the director of nursing, just like Byrd, and she was forced to resign to

avoid being implicated in what she perceived to be an illegal and unethical scheme and

because she could not in good conscience remain an employee. Id. at 103. The Sixth

Circuit stated a jury could find these working conditions intolerable because “a jury may

conclude that it is damaging to a professional to require her to engage in activity she

considers illegal and immoral with the threat of prosecution and loss of her nursing license

looming in the background.” Id. at 104. Here, Byrd alleges that she had to resign because

she “would have been at risk of being implicated in the fraudulent conduct, thereby also

placing her nursing license in jeopardy.” Viewing these allegations in the light most

favorable to Byrd, the court finds that she has alleged facts to show that she suffered an

adverse employment action.

       2.     Protected Activity

       For Byrd’s actions to be considered protected, she must show that they were

undertaken “to stop one or more violations of the FCA.” Verble v. Morgan Stanley Smith

Barney, LLC, 148 F.Supp.3d 644, 657 (E.D.Tenn. 2015); see also 31 U.S.C. § 3730(h).

An employee does not need to establish that her employer actually violated the FCA.

                                            12
Jones-McNamara v. Holzer Health Sys., 630 Fed. Appx. 394, 400 (6th Cir. 2015).

However, a plaintiff needs to establish “some nexus to the FCA.” McKenzie v. BellSouth

Telecomm, Inc., 219 F.3d 508, 517 (6th Cir. 2000). Making a report that alleges “fraud on

the government” very well may constitute protected activity. Id. at 516; see also Miller v.

Abbott Labs, 648 Fed. Appx. 555, 560 (6th Cir. 2016) (Section 3730(h) protects efforts to

stop fraud on the government).

       National Health incorrectly concludes that Byrd has not sufficiently pleaded this.

Byrd clearly states that in 2011, she objected to NHC’s practices, including requiring

patients to bring in medication from home, upcoding, billing for services not rendered,

keeping patients on service when they no longer qualified for skilled nursing care, and

falsification of reports. After her reports, Byrd states that the Administrator, Karla Lane,

placed increased pressure on her in an attempt to force her to quit. On January 24, 2012,

Bryd submitted a written grievance to HR. She described the hostile work environment,

and the alleged illegal activity occurring at the facility. She also explained what led to her

administrative leave of absence on January 23 and stated that she felt pressure was being

placed on her in an attempt to force her to quit.

       On February 14, 2012, Byrd was interviewed by officers with Corporate

Compliance for three hours. She reported illegal activities by Dr. Lowry billing for patients

he didn’t see and inflating and upcoding to maximize per diems paid by Medicare. Byrd

states that despite providing this information, NHC did not take corrective action and

reported that an internal audit revealed only a 5% error rate. Corporate Compliance later

confirmed that error rate was, in fact, false, and the real error rate was around 20%. Under

                                             13
the FCA, it is illegal to “knowingly make . . . a false record or statement material to a false

or fraudulent claim.” 31 U.S.C. § 3729(a). The specific actions that Byrd alleges are

indicative of a specific violation under the FCA.

       3.     Causal Connection

       Byrd must also allege that her resignation was causally related to her protected

activity, “at least in part.” McKenzie, 219 F.3d at 518. National Health tries to portray this

as a heavier burden than it actually is. Byrd need not explicitly draw any connection

between these allegations and her later resignation, nor must she actually show that the

retaliation was motivated by her complaints. Instead, Byrd merely needs to allege facts

that are sufficient to allow the court to “draw on its judicial experience and common sense”

and “draw a reasonable inference” that there is a causal connection. Iqbal, 556 U.S. at 678-

79. Proving elements is a matter for trial. The court finds Byrd has alleged facts sufficient

to create the inference of a causal connection.

       Byrd’s claim of constructive discharge is supported by her allegations of a hostile

work environment which started when she engaged in protected activity and continued

until she resigned. These allegations include threats of termination, increased scrutiny on

job performance, and “bogus” complaints and warnings. It is plausible to believe that Byrd

was forced to resign after experiencing retaliation for reporting the alleged illegal activities,

and the court finds she has sufficiently pleaded enough facts from which such inferences

can be drawn.




                                               14
C.    Motion to Amend

      Byrd moves for leave to amend her Amended Complaint because she discovered

that two exhibits referenced in her Amended Complaint were not attached to the Amended

Complaint. For the good cause shown, Byrd’s motion [R. 16] is granted and she shall file

a Second Amended Complaint with the appropriate exhibits.

                                     IV. Conclusion

      In light of the foregoing discussion, the court finds that Byrd’s FCA retaliation and

state retaliation claims relate back to her original Complaint. National Health had notice

of the original action and knew or should have known that it could be a named party.

Additionally, Byrd has adequately alleged facts that create a plausible inference of

wrongdoing. Therefore, National Health’s motion to dismiss [R. 9] is GRANTED in part

and DENIED in part. The motion is GRANTED as to Byrd’s claim for retaliation under

the Family Medical Leave Act; it is DENIED as to Byrd’s retaliation claims under the

False Claims Act and under Tennessee state law.

      Byrd’s motion for leave to file a Second Amended Complaint [R. 16] is

GRANTED.

      ENTER:


                                         ______________________________________
                                         _____
                                             ______
                                                  __________
                                                           ________
                                                                  __________
                                         UNITED
                                         UNITED STATES
                                                 STAATESS DISTRICT
                                                          DIS   CT JUDGE
                                                            STRIC




                                           15
